      Case 7:08-cv-00203 Document 80 Filed on 03/28/19 in TXSD Page 1 of 1
                                                                                      United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                           March 28, 2019
                           UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,         §
                                  §
VS.                               § CIVIL ACTION NO. 7:08-CV-203
                                  §
0.61 ACRES OF LAND, MORE OR LESS, §
SITUATED IN STARR COUNTY, TX, et §
al,                               §
                                  §
       Defendants.                §

                    ORDER SETTING STATUS CONFERENCE
            AND EVIDENTIARY HEARING ON ANY BOUNDRY DISPUTES

       IT IS HEREBY ORDERED that this matter is set for status conference on May 30, 2019,

at 10:30 a.m. before the Honorable Randy Crane, United States District Court, in the 9th Floor

Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       The Court FURTHER ORDERS that if any party is disputing the boundary determination

of the government, the court will hold an evidentiary hearing to determine the boundaries. All

parties in dispute over a boundary shall be present at this hearing and present their evidence.

       The Clerk shall send a copy of this Order to all counsel and parties of record.

       SO ORDERED this 28th day of March, 2019, at McAllen, Texas.


                                                  ___________________________________
                                                  Randy Crane
                                                  United States District Judge




1/1
